Judgment, Supreme Court, New York County (Edward J. McLaughlin, J.), rendered February 13, 2008, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as a second felony drug offender, to a term of SVz years, unanimously affirmed.
The court’s main and supplemental charges on the agency defense sufficiently conveyed the appropriate principles. The court properly instructed the jury to consider all the relevant factors, and any emphasis on the principle that a person who arranges a drug transaction primarily for his or her own benefit is not an agent (see People v Lam Lek Chong, 45 NY2d 64, 74-75 [1978], cert denied 439 US 935 [1978]; People v Brown, 52 AD3d 204 [2008], lv denied 11 NY3d 786 [2008]; People v Sanchez, 35 AD3d 161 [2006], lv denied 8 NY3d 949 [2007]) was prompted by defendant’s own testimony revealing that he made the equivalent of a 50% commission on the transaction, as well as by the jury’s request for reinstruction on this factor.
The surcharges and fees were properly imposed (see People v Guerrero, 12 NY3d 45 [2009]). Concur—Saxe, J.P., Sweeny, Moskowitz, Acosta and Richter, JJ.